 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9

10
                      EASTERN DISTRICT OF CALIFORNIA

11
     JESSICA H. JORDAN,               Case No.: 2:18-cv-02717
12
                   Plaintiff,         [PROPOSED] ORDER GRANTING
13                                    STIPULATION TO EXTEND
         vs.                          DISCOVERY DEADLINE
14
     BANK OF AMERICA, N. A.;          Comp. Filed: Aug. 15, 2018
15 NATIONSTAR MORTGAGE LLC d/b/a      FAC Filed:   July 25, 2019
     MR. COOPER and DOES 1-100,
16 Inclusive,                         Honorable Kimberly J. Mueller
17                 Defendants.        [Filed Concurrently with Stipulation to
                                      Extend Discovery Deadline]
18

19

20

21

22

23

24

25

26

27

28
                                   –1–
                [PROPOSED] ORDER GRANTING STIPULATION TO
                       EXTEND DISCOVERY DEADLINE
 1                                 [PROPOSED] ORDER
 2        After consideration of the pleadings as well as all other matters presented to the
 3 Court, and good cause having been shown, the Court rules as follows:

 4        The Court GRANTS the Stipulation of Defendant Nationstar Mortgage LLC
 5 and Plaintiff Jessica H. Jordan’s to Extend the Discovery Deadline set forth in the

 6 Court’s Order dated October 4, 2019 (ECF No. 52). The Discovery Deadline is hereby

 7 extended from December 18, 2019 to February 18, 2020.

 8        IT IS SO ORDERED.
 9
     Dated: December 12, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             –2–
                  [PROPOSED] ORDER GRANTING STIPULATION TO
                         EXTEND DISCOVERY DEADLINE
